Case 5:17-Cr-00281-HE Document 32 Filed 10/09/18 Page 1 of 6

f

AO 2453 (Rev. 02/18) Judgment in a Crimina| Case

 

sheen
UN|TED STATEs DlsTRlcT CouRT
Western District of Ok|ahoma
UN|TED STATES OF AiVlER|CA JUDGMENT lN A CR|M|NAL CASE

V.
Case Number: CR-17-00281-OO1-HE
US|Vl Number: 32001-064

Gary W. Wood, Esq.,

Defendant's Attorney

JOHN CLARENCE BRADLEY

`./VV`_/\_/vv`_/`./

THE DEFENDANT:
pleaded guilty to count(s) 1 of the 101 count indictment nled December13. 2017.

 

|:\ pleaded nolo contendere to count(s)
which was accepted by the court.

 

|:| was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 1347 Heaith Care Fraud 7/30/2017 1
The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
l:|The defendant has been found not guilty on count(s)

 

Count(s) 2 through 101 of the indictment \:\ is are dismissed on the motion of the United States.

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines. restitution, costs, and special assessments imposed by this judgment are fully paid. |f ordered
to pay restitutionl the defendant must notify the court and United States attorney of material changes in economic circumstances

September 25, 2018

 

Date of imposition of Judgment

JOE HEATON
CHIEF U.S. DlSTRICT JUDGE
Name & of Judge

Signzdlyfi Judge
/»/9//!

Date Signed

 

 

Case 5:17-cr-OO281-HE Document 32 Filed 10/09/18 Page 2 of 6

AO 2455 (Rev. 02/18) Judgment in Crirnina| Case
Sheet 2 - Probation

 

Judgment_Page 2 of 6
DEFENDANT: John Clarence Brad|ey
CASE NU|V|BER: CR-17-00281-001-HE

PROBAT|ON

You are hereby sentenced to probation for a term of :
Five (5) years.

MANDATORY COND|T|ONS

You must not commit another federa|, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

The above drug testing condition is suspendedl based on the court's determination that you pose a low risk
of future substance abuse. (checkifapplicab/e)
4. You must cooperate in the collection of DNA as directed by the probation ocher. (check if applicable)

|:' You must comply with the requirements of the Sex Offender Registration and Notitication Act (34 U.S.C. § 20901, et
seq.) as directed by the probation ofEcer, the Bureau of Prisons, or any state sex offender registration agency in the
location where you reside, workl are a student, or were convicted cfa qualifying offense. (checkifapplicable)

6 I:l You must participate in an approved program for domestic violence. (check if applicab/e)

N_\

v You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check
. .
if applicable)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
|f this judgment imposes a flne, you must pay in accordance with the Schedu|e of Payments sheet of this judgment
O. Vou must notify the court of any material change in your economic circumstances that might affect your ability to pay
restitution, fines, or special assessments

7
8
9
1

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on
the attached page.

Case 5:17-cr-OO281-HE Document 32 Filed 10/09/18 Page 3 of 6

AO 245B (Rev. 02/18) Judgment in a Criminal Case

DEFENDANT: John Clarence Brad|ey

Sheet 2A - Probation
Judgment-Page 3 of 6

CASE NUMBER: CR-17-00281-OO1-HE

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to
keep informed, report to the court about. and bring about improvements in your conduct and condition.

9.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
within a different time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officerl and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without irst getting permission
from the court or the probation ocher.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your
living arrangements (such as the people you live with), you must notify the probation ocher at least 10 days before the
change. lf notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
the probation officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your horne or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation ocher excuses
you from doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. lf you plan to change where you work or anything about your work (such as your
position or yourjob responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying
the probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the
probation officer within 72 hours of becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without Hrst getting the
permission of the probation ofticer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or

informant without first getting the permission of the court.

12. lf the probation officer determines that you pose a risk to another person (inc|uding an organization), the probation officer

may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
contact the person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation ocher has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions For further information regarding these conditions, see Overvi`ew ofProbation
and Supervised Re/ease Conditions, available at: www.uscourts.gov.

Defendant‘s y Date
Signature

 

Case 5:17-cr-OO281-HE Document 32 Filed 10/09/18 Page 4 of 6

AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet ZB- Probation

Judgment-Page 4 of 6
DEFENDANT: John C|arence Brad|ey

CASE NUMBER; cR-17-00281-001-HE
SPEC|AL COND|T|ONS OF SUPERV|S|ON

The defendant shall maintain a single checking account in the defendant’s name. The defendant shall
deposit into this account all income, monetary gains, or other pecuniary proceeds, and make use of this

account for payment of all personal expenses All other bank accounts must be disclosed to the probation
officer.

The defendant shall not make application for any loan or enter into any credit arrangement without first
consulting with the probation ocher.

The defendant shall disclose all assets and liabilities to the probation ofhcer. The defendant shall not
transfer, sell, give away or othenivise convey any asset, without first consulting with the probation officer.

|f the defendant maintains interest in any business or enterprise, the defendant shall, upon request,
surrender and/or make available for review, any and all documents and records of said business or
enterprise to the probation officer.

The defendant shall, upon request of the probation officerl authorize release of any and all financial
information, to include income records, income tax records, and social security records, by execution of
a release of financial information form, or by any other appropriate means.

The defendant shall notify the court and the Attorney Genera| of any material change in economic
circumstances that might affect the defendant’s ability to pay a fine and/or restitution.

Pursuant to 18 U.S.C. § 3563(b)(10), as a condition of probation, the defendant shall serve 24 days of
incarceration, by serving on weekends at a jail to be designated by the Bureau of Prisons. The defendant
is, in each instance, to report to the designated jail not later than 6:00pm on Friday and be released at
6:00pm on Sunday. The 24 days shall be counted according to the number of days in the jail, so that
the defendant, by reporting not later than 6:00pm on Friday and being released at 6:00pm on Sunday,
shall get credit for three days of incarceration for each weekend. The first weekend of incarceration shall
commence on Friday, October 26, 2018._

 

Case 5:17-cr-OO281-HE Document‘32 Filed 10/09/18 Page 5 of 6

o

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties

 

Judgment - Page 5 of 6
DEFENDANT: John Clarence Brad|ey
CASE NUN|BER: CR-‘l 7-00281-001-HE

CR|M|NAL MONETARY PENALT|ES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
Assessment MM Fine Restitution
TOTALS $ 100.00 $ 0.00 $ 0.00 $ 136,732. 12

An Amended Judgment in a Criminal Case (AO 245C) will be

[:I The determination of restitution is deferred until entered

after such determination
l:l The defendant must make restitution (inc|uding community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise

in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
paid before the United States is paid. '

Name of Payee Total Loss** B§S_T!ti°_iw.'£’§£! Priorig or Percentage
Oklahoma Attorney $136.732.12

General's Office

Medicaid Fraud Control Unit
313 N.E. 21st Street
Oklahoma Citv. OK 73105

TOTALS $ $ 136,732.12

Restitution amount ordered pursuant to plea agreement $ 136 732.12

The defendant must pay interest on restitution and a fine of more than $2,500.00, unless the restitution or fine is paid in
full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on
Sheet 6 may be subject to penalties for delinquency and defaultl pursuant to 18 U.S.C. § 3612(g).

[:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

I:l the interest requirement is waived for the |:l fine \:l restitution.

l:] the interest requirement for the l:\ fine [:| restitution is modified as follows:

* Justice for \fictims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 11OA, and 113A of Title 18 for offenses committed on or

after September 13, 1994, but before April 23. 1996.

Case 5:17-cr-OO281-HE Document 32 Filed 10/09/18 Page 6 of 6

¢.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 - Scheduie of Payments

Judgment - Page 6 of 6
DEFENDANT: John Clarence Brad|ey

CASE NUMBER: CR-17-00281-001-HE

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A § Lump sum paymentof$ 136,832.12 due immediately, balance due

[:l not laterthan ,or
I:I in accordance with I:l C, \:l D, l:l E, or Fbelow; or

l:l Payment to begin immediately (may be combined with I:I C, \:l D, or [:I F below); or

C l:] Payment in equal (e.g., weekiy, month/y, quaneriy) installments of $ over a period of
(e.g., months or years), to (e.g., 30 or 60 days) after the date of this judgment or

D [:| Payment in equal (e.g., weekiy, monthly, quarfenly) installments of $ over a period of
(e.g., months oryears), to (e.g., 30 or 60 days) after release from imprisonment to
term of supervision; or

E |:| Payment during the term of supervised release will commence (¢.,_g,l 30 or 50 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that
time; or

F >14 Special instructions regarding the payment of criminal monetary penalties:

lf restitution is not paid immediately, the defendant shall make payments of the greater of $500.00 per month or 10%
of defendant's gross monthly incomel as directed by the probation ocher. Payments are to commence not later than
30 days after placement on probation. Payments shall be fon/varded to the U.S. Court Clerk for distribution to the
victim(s).

Unless the court has expressly ordered othenivise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penaltiesl except those payments made through the
Federai Bureau of Prisons’ inmate Financia| Responsibi|ity Program, shall be paid through the United States Court Clerk for
the Western District of Oklahomal 200 N.W. 4th Street, Oklahoma City, Oklahoma 73102.

The defendant shall receive credit for ali payments previously made toward any criminal monetary penalties imposed.
l:l Joint and Severai

Defendant and Co-Defendant Names Case Number (inc|uding dft number) Joint and Severai Amount

I:\ The defendant shall pay the cost of prosecution.
I:l The defendant shall pay the following court cost(s):
|:l The defendant shall forfeit the defendant's interest in the following property to the United States:

All right, titlel and interest in the assets listed in the Pre|iminary Order of Forfeiture dated (doc. no. ).

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
prosecution and court costs.

